        Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                                 08 Civ. 10934 (LAP)
    IN RE: 650 FIFTH AVENUE AND
    RELATED PROPERTIES                           MEMORANDUM & ORDER




LORETTA A. PRESKA, Senior United States District Judge:

        Following the Court’s Opinion and Order dated March 2, 2020

(dkt. no. 2197) granting 650 Fifth Avenue Partnership (“the

Partnership”) and Alavi Foundation of New York’s (“Alavi”,

together “Claimants”) motion to modify the protective order to

allow rental income generated by the Building after December 12,

2019 to flow to Claimants, the Court reviewed correspondence and

held a conference with the parties and with the Monitor with

respect to precisely how the amount of income released to the

Claimants should be calculated.            Aside from a minor dispute

about whether net income should be calculated on an accrual

basis or an actual cash basis,1 the major disagreement between


1 Calculating the Building’s net income on an accrual basis for
this time period results in a greater availability of net income
than using an actual cash basis, because the Partnership’s
actual expenses in December exceeded its actual cash receipts,
based largely on a property tax payment due that month. The
Court finds that using the accrual method is more equitable
under the circumstances because it reflects the reality that the
Partnership, under the Monitor’s supervision, anticipates and
makes advance provision for non-monthly expenses like tax
payments and will continue to do so.
                                       1
         Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 2 of 14



the parties relates to which expenses are properly deducted in

determining net income available for distribution to

Claimants.       For the reasons set forth below, the Court finds

that the capital expenditures made for the Building after

December 12, 2019, including base Building improvements and

tenant improvements, were necessary to maintain and preserve the

Building and thus were appropriately excluded in calculating net

income for distribution to Claimants.

    I.     FACTUAL BACKGROUND

         The expenses deducted from gross income of the Building in

December 2019 and January, February, and March (estimated),

2020,2 include expenses categorized, for accounting purposes, as

operating expenses and expenses categorized as investing

activities (or capital expenses).

         Operating expenses include those expenses required for the

mere physical operation of the Building, such as repairs and

maintenance, utilities, security services, and the like.

Investing activities, or capital expenses, are expenses related

to the core business function of the Building: attracting and

retaining rent-paying tenants. This category of expenses



2 The precise figures are contained in the parties’ sealed
submissions. The Court authorized the filing of that material
under seal because it contains confidential business
information.

                                        2
     Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 3 of 14



includes leasing commissions paid for the signing of new leases;

advertising activities to attract tenants; tenant improvements,

which are physical changes to rental space to make it ready for

a new tenant to move in or to retain the existing occupant; and

Building improvements for things such as necessary

infrastructure repairs or to make vacant space that is not

subject to a new lease attractive to prospective tenants.           As

noted by the Monitor: “These expenses are necessary to operate

and maintain the value of the Building . . . .” (Memorandum of

Monitor Roberts, Exhibit A to the Government’s sealed letter of

April 5, 2020 [dkt. no. 2236]).

    As set out in the Quarterly Reports of the Monitor, the

Building has budgeted for and incurred capital expenses every

year of the Monitor’s term, including expenses classified as

tenant improvement expenses and Building improvements.          These

expenses are budgeted on an annual basis based on the

professional analysis and advice of the investment and real

estate advisors retained by the Monitor with the Court’s

approval and carried out based on contracts signed by the

Partnership with relevant contractors and vendors. Tenant

improvements typically are required by lease provisions in order

to, as described above, make a particular rental space suitable

for the particular tenant. Base Building improvements include

work performed on the Building required by Building code or

                                    3
     Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 4 of 14



other law, by operational needs, or by marketing needs to make

vacant space ready for prospective tenants (and, in such cases,

can reduce the need for tenant improvements when a new lease is

signed). Unbudgeted base Building improvement expenses can arise

based on unanticipated work required on the Building.

    The expenses categorized as base Building expenses for

fiscal year 2019, which runs from April 1, 2019 through March

31, 2020, primarily relate to “prebuilt” projects on vacant

space in two floors of the Building, which were budgeted at the

beginning of the year.     The capital expenses in December,

January, and February resulted principally from pre-existing

Partnership contractual obligations with contractors and

vendors, and the Monitor has estimated the amount expended in

March.

  II.    DISCUSSION

    Claimants concede that the capital expenses made post-

December 12, 2019 are appropriately included in the

determination of net income but argue that any expenses

characterized as either base Building improvements or tenant

improvements are (a) for the purpose of improving the Building

rather than preserving its value, and (b) the release of net

income to Claimants should not be deducted for these past

expenses because Claimants did not have input into whether they

should have been made.     Essentially, Claimants ask the Court to

                                    4
     Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 5 of 14



order that funds be released to them that do not reflect the

Building’s actual expenses for the time period from December 19,

2019 through March 31, 2020.

    As to the capital expenses, including base Building

improvements and tenant improvements, the Court does not accept

Claimants’ attempt to draw a categorical distinction between

operating expenses to preserve the value of the Building and

capital expenses to improve the value of the Building.          Their

complaints are based on a cramped view of the Monitor’s mission

to “maintain[] and preserve” the value of the Building. It is

not sufficient merely to perform that maintenance that will keep

the Building standing or keep it compliant with applicable

codes.   Rather, the value of the Building is in its ability to

attract tenants willing to pay the highest rents reasonably

obtainable in a competitive commercial rental market, and the

expenditures approved by the Monitor and executed by her agents

have demonstrably done that.

    As the Monitor explained at the March 24, 2020

teleconference:

               In order for the Building to basically
          continue to operate, because we have, of
          course, always a certain amount of turnover,
          vacancy, etc., there has to be continuing
          investment in making the space available and
          attractive to tenants. And so I think this
          notion that tenant improvements and capital
          improvements are somehow beyond maintaining
          the value of the Building is a little bit

                                    5
     Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 6 of 14



          more complex than is being presented
          because, essentially, in order to keep the
          revenue at the -- certainly at the level
          that we are currently experiencing, we have
          to anticipate that we will have vacancies
          coming up in the future. In fact, we have
          projections along those lines. And then, in
          order to attract tenants to replace
          departing tenants, a certain amount of work
          has to be done, commissions have to be paid,
          etc.


               I think that the notion that somehow
          engaging in tenant improvements and certain
          capital expenditures is beyond the mandate
          of quote/unquote maintaining the value of
          the Building, Judge, simply reflects a
          misunderstanding of how an entity of this
          kind, a class A real estate property,
          continues to be able to operate and to bring
          in the income that is the income that the
          foundation needs to pay its expenses.

          ***

               I and whoever has been the nominal
          decision-maker have been able to work
          together and been substantially in agreement
          on what steps ought to be taken to maintain
          the value of the property and to be sure
          that it keeps up with its competition in the
          marketplace, which is, of course, even more
          crucial given the economic situation that we
          are facing at the present time.


(Mar. 24, 2020 Tr. 14-16).

    As further described by the Monitor:

               [T]he Building regularly and
          necessarily incurs “capital expenses”
          related to the basic maintenance of the
          Building as well as expenses necessary to
          retain and attract tenants, such as tenant
          improvements and leasing commissions, and

                                    6
     Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 7 of 14



          improvements to the Building’s common
          spaces. These expenses are necessary to
          operate and maintain the value of the
          Building, but for accounting and tax
          purposes are categorized as “capital” as
          opposed to “operating” expenses. To the
          extent the Building has available financial
          resources, it may also choose to attract
          tenants by constructing so- called “pre-
          built” offices that relieve prospective
          tenants of the initial financial burden of
          Building out raw space.

(See Ex. A to the Government’s April 5, 2020 letter [dkt. no.

2236]).   Accordingly, the Court finds that all of the expenses,

including base Building improvements and tenant improvements,

were necessary to preserve and maintain the Building and thus

were properly deducted in calculating net income.


     Claimants also argued that they were not consulted with

respect to the post-December 12, 2019 capital expenses.          To help

decide this issue, the Court asked the Monitor whether the

budgets are published and, if so, whether Claimants have

disagreed with the proposed expenditures in the past.          The

Monitor very promptly prepared a letter detailing the budgeting

process over time, and the parties were invited to comment.             No

party did so.

     As set out in detail by the Monitor in a Memorandum to the

Court on the Building’s past budgetary practices,3 generally


3 A copy of that Memorandum containing minor redactions of
personal information is attached to this order.
                                    7
     Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 8 of 14



during those periods when there has not been a judgment

outstanding against the Building, “the budgetary process was

largely collaborative” and has involved Building “management,”

Alavi as managing partner of the Partnership that owns the

Building, its management and leasing agents, the Monitor, and

her asset advisor.4    The annual budget is formally approved by

Alavi as managing partner, although the Monitor has ultimate

decision-making authority.     The Monitor also notes that she

“do[es] not recall any significant differences of opinion

regarding the capital budget during th[e] time” prior to the

entry of summary judgment.     She also notes that after the

reversal of summary judgment (when Alavi was reinstated as

Building manager), “to my recollection, there were no

significant disagreements or objections with respect to

decisions regarding operations or capital projects.”          After the

Court’s February 13, 2020 order, Alavi resumed its management

role, and “all the members of the 650 management team have

worked together cooperatively and to date have had no

disagreements regarding the operation of the Building.”          The



4 For example, following the entry of summary judgment in 2013,
Alavi was removed from any management role; following the
reversal of summary judgment in 2016, Alavi was reinstated as
Building manager; following the jury verdict in 2017, Alavi was
again removed; and following the Court’s February 13, 2020
order, Alavi was reinstated. All these actions were taken
pursuant to Court order.
                                    8
     Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 9 of 14



Monitor also notes that “the approved budget is maintained by

management (it is a proprietary document that is not distributed

to the limited partner or any other entity outside of 650 Fifth

Avenue).”

    As to the specific capital expenditures that Claimants

object to in the December 12, 2019 to March 31, 2020 time

period, they were made pursuant to a budget developed and

implemented under the authority of the Second Circuit’s stay

order, which was in effect from January 2018 until December 12,

2019, and is consistent with the systematic, professional

approach to budgeting that has been followed for the past ten

years.   As the Monitor points out, the capital expenses paid

since December 12, 2019, “were made pursuant to the approved

budget for 2019-2020 and were owing pursuant to contractual

commitments made to vendors for approved projects.” (See Ex. A).

    Thus, to the extent that Alavi complains that it was not

consulted regarding the specific capital expenditures post-

December 12, 2019, that is because of the posture of the case.

As the Monitor points out, “[f]ollowing the jury verdict in June

2017, the Alavi Foundation was again removed by Court order from

any role in managing the Building, which became my sole

responsibility as Trustee. (During this period the Alavi

Foundation was not consulted regarding budgetary matters and did

not receive copies of approved budgets.)”. That only changed

                                    9
    Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 10 of 14



following the Court’s February 13, 2020 order, at which time

Alavi reassumed its management role.       Accordingly, Alavi has no

cause to complain about its not being consulted with respect to

the post-December 12, 2019 capital expenditures because that

circumstance was required by order of the Second Circuit.

  III. CONCLUSION

    For the reasons set out above, the Court concludes that the

capital expenditures made for the Building since December 12,

2019, including base Building improvements and tenant

improvements, were necessary to maintain and preserve the

Building and thus were appropriately excluded in calculating net

income for distribution to Claimants.


SO ORDERED.

Dated:    New York, New York
          April 29, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   10
Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 11 of 14
Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 12 of 14
Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 13 of 14
Case 1:08-cv-10934-LAP Document 2252 Filed 04/29/20 Page 14 of 14
